                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                    IN THE UNITED STATES DISTRICT COURT                 March 26, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                              HOUSTON DIV ISION



PATRICK HENRY MURPHY,

             Plaintiff,

                                                 CIV IL ACTION NO . H-19-1106

TDCJ EXECUTIVE DIRECTOR
BRYAN COLLIER, et a1 .,

             Defendants .



                       MEMORANDUM OPIN ION AND ORDER

            plaintiff, Patrick Henry Murphy,              scheduled

executed        Thursday, March 28, 2019, after                o'clock P .m .,

pursuant               conviction      sentence     entered                283rd

District                Dallas County, Texas .          Tuesday, March 26,

2019, Murphy filed           instant complaint pursuant

1983.   (Complaint Filed Pursuant                     5 1983, Docket Entry
           Murphy       also submitted a Motion          Stay      Execution

Pending Disposition          Plaintiff's Complain Filed Pursuant

            1983.      (Docket Entry              Murphy challenges Texas

Department          Criminal Justice (AATDCJ'') procedures             specify
which individuals may accompany an inmate during                execution

    death sentence .        Because Murphy        unreasonably delayed

bringing         action        court will deny        motion       a stay

execution .
                           1 . Background

      On December l3, 2000, seven inmates serving long sentences for

violent crimes, including Murphy, escaped from a Texas state prison

   Kenedy, Texasx    This group has come       be known as      'lTexas

Seven .''   The group eventually killed a police officer during a

robbery in Irving , Texas . The men fled to Colorado where they were

apprehended . Murphy was taken back to Texas. In 2003 he was tried

for capital murder and sentenced       death . Murphy has challenged

his conviction and sentence in b0th state and federal court .

     Murphy has committed him self to the teachings of Buddha almost

a decade ago .2 Rev . Hui-Yong Shih , also known as Gerald Sharrock,

has been Murphy's TDcl-approved spiritual advisor for six years .

     The State set an execution date        December of 2018.

     On February 21, 2019, Murphy nmade known to Counsel his desire

to have his spiritual advisor               present    the execution

chamber when he       executed      March 28 instead         the TDCJ

Christian chaplain who       ordinarily present        the execution

chamber during executions.''     (Docket Entry No. 1,               On



          The brief factual summary of Murphy's crime and legal
proceedings is taken from the Fifth Circuit's opinion on federal
habeas review . See Murphv v . Davis, 737 F. App'x 693 (5th Cir.
2018).
     2    The court takes the factual summary relating to the
instant comp laint from the pleadings in this case and the pleadings
filed with Murphy's Writ of Prohib ition in the Texas Court of
Criminal Appeals. In re Patrick Henrv Murphv , Jr ., WR-63,549-02,
at 3 (Tex . Crim . App . March 26, 2019).
February 28, 2019, counsel sent an email         Sharon Howell, TDCJ

General Counsel, stating         the presence        Murphy 's spiritual

advisor    necessary to ufocus        the buddha at the time of death

           (Docket Entry No.       Exhibit 1) Counsel's email also
requested that TDCJ not disturb his body for seven days following

    execution or, in the alternative,         seven minutesx
     On March 5, 2019, Ms . Howell responded by email and informed

counsel that      presence                  chaplain        entirely an

inmate's choice              (Docket Entry No.          Exhibit 2)   Ms.
Howell stated that the prison would also allow Murphy's body

rest for seven m inutes after the execution .    However, Ms . Howell

provided       following   response       Murphy's     request

presence of his spiritual advisor :

    We do not permit a nOn-TDCJ employee be present in the
    execution chamber during the execution, which precludes
    Mr . Murphy's spiritual advisor from being present . Mr .
    Murphy should place his spiritual advisor on his witness
    list , and that way the spiritual advisor can observe
    through the window in the witness room . If Mr . Murphy
    would like to visit with his spiritual advisor prior to
    the execution, we can provide a time beginning at 3 pm
    and ending no later than 4 pm on the day of the
    execution , as we have done for other inmates .

(Docket Entry No. 1-2, Exhibit 2)
    Ms . Howell based her email        TDCJ execution procedure that




     3     Additionally , counsel's email asked that, if the TDCJ
chaplain who is normally attendant is present at his execution , he
not touch him during the process .
was adopted in July of 2012.4        relevant part, the TDCJ execution

protocol reads, nthe Huntsville Unit Chap lain                  designated

approved TDCJ Chaplain shall accompany the offender while               the

Execution Chamber ./'b    While the protocol appears to be mandatory,

in practice TDCJ permits an offender           forgo         presence of

TDCJ employee chaplain should he so choosex
     On March      2019, counsel sent M s. Howell an email stating :

   am assuming from your email TDCJ, so far as you are aware, does

     have      buddhist priests on           staff; however,               am

m istaken , and there      such a buddhist on the TDCJ staff, then

believe murphy would         content       have him          the chamber .''

(Docket Entry              Exhibit      The record does          contain
response to this email .

     On March          2019, Murphy filed a Petition             a Writ of

Prohibition      the Texas Court       Crim inal Appeals .    The petition

raised two issues :

            TDCJ'S policy demonstrates a clear preference for one
            religion (Christianity) over a1l others.          Murphy has a
            clear right to relief pursuant to the First Am endment's


          Texas adopted its lethal-injection protocol in 2008.
Texas revised its execution protocol in 2012 , but without any
change to its core procedures . See Trottie v . Livinqston, 766 F .3d
450, 453 (5th Cir. 2014)
          See Respondents' Opposition to Relator's Motion for Leave
to File Petition for Writ o f Prohibition and Motion for Stay of
Execution, In re Patrick Henrv Murrhv, Jr ., WR-63,549-02, at 3
(Tex. Crim. App.), Exhibit A.
            See i; .     11, n.2.
            Establishment Clause .

            TDCJ'S policy unjustifiably interferes with Murphy's
            ability to practice his religion and therefore violates
            his First Amendment right to the Free Exercise of
            religion .

                                       In re Patrick Henrv Murphv, Jr .,

WR-63,549-02,         3 (Tex. Crim . App.)
       On March        2019, the        of Criminal Appeals denied the

petition          a writ   prohibition . The Court        Criminal Appeals

stated : ugplrohibition relief is            available       relator shows
that        has      clear right       the relief sought and           other

adequate legal remedy .'' In re Patrick Henry Murphv, Jr, WR-63,549-

            (Tex. Crim . App . March      2019). The Court          Criminal

Appeals found that nMurphy has               shown that      m eets either

requirement          prohibition    this case .''

       Murphy filed this action under                     1983 .   Murphy's

complaint raises three arguments :            TDCJ'S execution protocol

violates the First Amendment's Establishment Clause because                is

not neutral between religions;          the protocol violates          First

Amendment right to Free Exercise of religion by interfering

his ability         practice his religion ; and      the policy violates

the Religious                                                      42 U .S.C .

  2000cc, qk seq. OARLUIPA'').
       II . Standard for Stlvinq Execution in 1983 Litiqation

       Murphy asks         court    stay his execution.      ''IA) stay of
execution           equitable remedy, and an inmate
a stay of execution as a m atter of course .'' Hill v . McDonough, l26

        2096,          (2006).      deciding whether        issue     stay
execution,      court must consider :         whether the stay applicant

has made     strong showing that he           likely        succeed on the

merits;         whether the applicant               irreparably injured
absent a stay;         whether issuance          stay         substantially

injure the other party interested in the proceeding; and                where

the public interest lies . See Nken v . Holder,            S . Ct . 1749,

(2009). However, a motion for a stay depends on the operation
equity .   See Hill,                          In the balance of equity ,

udilatory behavior'' may weigh heavily against a plaintiff. Ramirez

v . Mccraw , 715 F . App'x              (5th Cir. 2017).7

                  111 .   Timinc of Murphv 's Comolaint

       Murphy filed this lawsuit only two days before his scheduled

execution . This case can           proceed     the court issues a stay .

Equitable relief should be denied when Murphy                   dilatory

bringing        action so as         delay execution of             sentence .

uEquity must take into consideration the State's strong interest



           When   inmates    file   motions   requesting    a   prelim inary
injunction, a TRO, and a stay of execution, courts generally
consider a11 the requests under either the preliminary-injunction
or stay-of-execution standard . See Wood v . Collier, 836 F.3d 534,
538 (5th Cir. 2016); Trottie, 766 F.3d at 451: Sells v . Livingston,
561 F. App'x 342, 343 (5th Cir. 2014). The requirements for a
preliminary injunction are substantially similar to those for a
stay of execution .       See Sells, 561 F. App'x at 344 .          The court
would deny a preliminary injunction for the same reasons it will
not stay Murphy's execution .
proceeding         its judgment                  A court may consider the
last-minute nature of an application to stay execution in deciding

whether        grant equitable     relief .''     Gomez v , United     States

District Court for Northern District of Calif w                         1653,

1653 (1992).
      Murphy points to recent litigation concerning the execution of

Domineque Hakim Marcelle Ray             A labama .     Ray requested the

presence during        execution       a spiritual advisor            was

authorized according to prison policy .           Ray brought         under 5

1983 raising sim ilar complaints under the Estab lishment Clause and

RLUIPA .                                             litigation history and

his previous opportunities           challenge          prison policy,

federal district          found that he did not merit a stay :

           short, Ray has been dilatory           filing this action .
      He has shown no just or equitable reason for his delay,
      which cuts against a stay of execution . His complaint
      came utoo late to avoid the inevitable need for a stay of
      execution ,'' so a stay is not granted . W illiam s v . A llen,
                                                          -


      496 F.3d 1210, 1213 (11th Cir. 2007) (affirming denial of
      stay when inmate waited to sue until the State requested
      an execution date); see also, e.a ., Gravson, 491 F.3d at
      1321, 1325 (affirming denial of stay when inmate sued
      before execution date was set); Henvard v . Secretarv, 543
      F.3d 644, 647-49 (11th Cir. 2008) (affirming denial of
      stay when inmate waited months to sue).
Rav v. Dunn, 2019 WL 418105,             (M.D. Ala. 2019).
      The Eleventh Circuit reversed, finding that ''ltqhe district
court makes much                   that Ray's claim s have been brought

too                  scheduled date             Ray's execution .''   Rav v .

Commissioner, Alabama Department of Corrections, 915 F.3d 689, 702-
03 (11th           2019). The Eleventh Circuit emphasized that Alabama
statutory                   make clear       Ray 's requested spiritual

advisor could not be present in the execution . A lso, the relevant

prison policies were confidential            not available        review

earlier. W ithout some evidence that Ray knew or should have known

          prison policy,        Eleventh Circuit found that uRay has

provided an altogether plausible explanation for why the claims

were not filed in district court sooner and the state has neither

argued nor produced any evidence that the petitioner was aware that

     claims were available at an earlier date .''      Rav, 915 F.3d

703.    The Eleventh Circuit, therefore, stayed his execution .

            short order, however,        Supreme Court vacated the stay

of execution . The Supreme Court order reads as follows :

       On November 6, 2018, the State scheduled Domineque Ray's
       execution date for February 7, 2019 . Because Ray waited
       until January 28, 2019 to seek relief, we grant the
       State's application to vacate the stay entered by the
       United States Court of Appeals for the Eleventh Circuit .
       See Gom ez v . United States Dist . Court for Northern Dist .
       of Cal ., 503 U .S . 653, 654, l12 S .Ct. 1652, 118 L .Ed.2d
       293 (1992) (per curiam)      (A'A court may consider the
       last-minute nature of an application to stay execution in
       deciding whether to grant equitable relief.'')
Dunn v . Ra v ,                  (Mem) (2019).
       Murphy presents two arguments to differentiate his case from

the Suprem e Court's action in Rav .      First, Murphy sent an email

request           TDCJ   month, rather   than    only days, before

execution . Second, Murphy alleges that he nbegan seeking relief

the state courts even before TDCJ expressly denied             request .''

                                     8
(Docket Entry No.
             Ray case, however,          focus only on the number

days remaining before execution when the inmate filed suit .         The

district court stayed his execution because he knew ,        should have

known, that he needed to file suit much earlier . Murphy knew,

should have known, of the policy long before he sent TDCJ general

counsel an email .

       Murphy       been     death row since 2003 .          has been

follower        Buddha for several years and has associated with the

same                               time .     Since 2012, at least, TDCJ

policy has only allowed for the presence of TDCJ employees during

the execution process.       Murphy alleges that ''TDCJ'S policy

identical       Alabama's         relevant aspects               (Docket
Entry No .                  fails, however, to acknowledge a crucial

difference . TDCJ execution policy is not confidential . Murphy had

rea son to                                  TDCJ policy would not allow

the presence           spiritual advisor .g


     8    In the state court litigation involving Murphy's petition
for a writ of prohibition, the parties debated whether counsel's
March 7, 2019, email amounted to a request for TDCJ to find an
approved Buddhist priest . That is of no m oment. Murphy has not
shown that TDCJ could diverge from its protocol at that point or
earlier. And , at any rate , Murphy should have raised his concerns
much earlier.

           Counsel, an experienced death penalty litigator, has
represented Murphy for a decade throughout legal challenges to his
conviction and sentence . The concurrence to the denial of his
petition for a writ of prohibition recounted counsel's history of
bringing last-minute litigation . In re Patrick Henrv Murphy , Jr .,

                                   9
           November of 2018 the United States Supreme Court denied the

petition          certiorari review from           Murphy's federal habeas

action .    The state district              set his execution date a month

later .    Murphy did nothing        communicate       TDCJ his desire for

the presence of         spiritual advisor until 29 days remained before

his execution . Murphy gave TDCJ little time              decide whether

vary its policy . And Murphy gave TDCJ

legal challenge that would follow .           Once informed that TDCJ would

not deviate from          policy, Murphy waited over two weeks to

litigation         state court .   He filed           action only two days

before his execution .

       UG j-ven      State's significant interest             enforcing

criminal judgments             there          strong equitable presumption
against the grant of         stay where       claim could have been brought

   such       time as        allow consideration            merits without

requiring entry of        stay .'' Nelson v . Campbell, 541        637,

(2004).           response      systemic abuses by prisoners bringing

dilatory claims, the federal courts             and Ethe Fifth Circuitl

particular        have been forced          develop extensive jurisprudence
resisting those requests for long-available claims presented , for

the first time,         the eve of execution .'' Ruiz v . Davis, 850

225,         (5th Cir. 2017)7 see also Bible v . Davis,               App'x



WR-63,549-02 (Tex. Crim . App . March 26, 2019) (Richardson,
concurring).
                                       10
           (5th Cir. 2018) (finding that a lawsuit brought nineteen
days before execution was dilatory); Sepulvado v . Jindal,

        420-21   (5th          2013)       (vacating       stay where     inmate
challenged a procedure he had known about for two years); Brown v .
Livinqston ,       F.3d 390,           (5th Cir. 2006) (denying equitable
relief where n laqlthough gthe prisonerrsq direct appeal has been

final      seven years,

six days before his scheduled execution/'); Reese v. Livingston,
                 (5th Cir. 2006) (denying stay of execution because
plaintiff cannot wait until a stay must be granted to enable him to

develop facts and take              case      trial      not when there      no

satisfactory explanation            the delay'/). Applying that governing
     the court finds that Murphy either knew                 should have known

about his potential claim s and had ample opportunity to bring suit ,

    waited until the eve                   execution .   The court finds that

equity requires the denial of his motion                 stay .

                             IV .    Conclusion

     The Court does not address the substance of Murphy's complaint

because has not brought this action with sufficient time rem aining

to develop        claims .   Murphy's motion for a stay              execution

(Docket Entry No.       is DENIED .
SIGNED at Houston , Texas, on this 26th day of   ch , 2019.




                                     F    SIM LAKE
                                UNITED STATES DISTRICT JUDGE
